_ Case 1:18-cv-02779-RM-KLM Document 1 Filed 10/30/18 USDC Colorado Page 1 of 17

FILED
IN THE UNITED STATES DISTRICT COURT cea /S TRIG T COURT

ISTRICT CF COLORADO
FOR THE DISTRICT OF COLORADO
2IEOCT 30 PH 3:38

Civil Action No. 18 “ CV ™ () 2Q2¢ @ 9 Yor Pan PD COMELL

(To be supplied by the court) BY. PP CLK

 

Cyndi Henderson , Plaintiff
Vv.

Home Depot, U.S.A, Inc.

 

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

Jury Demand Endorsed Hereon/Jury Trial

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 

A. PLAINTIFF INFORMATION
Case 1:18-cv-02779-RM-KLM Document 1 Filed 10/30/18 USDC Colorado Page 2 of 17

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Cyndi (Cindy) Henderson 4822 Xanthia Street Apt#101 Denver Colorado 80238
(Name and complete mailing address)

720-318-8785 / hendersoncyndi@yahoo.com
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: _ Home Depot U.S.A., Inc. _2455 Paces Ferry Road,
Atlanta GA__ 30339
(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

X___ Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.

(employment discrimination on the basis of race, color, religion, sex, or nationa! origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

Other: (please specify)

 
Case 1:18-cv-02779-RM-KLM Document 1 Filed 10/30/18 USDC Colorado Page 3 of 17

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).

Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: __ Civil Rights Employment Violations

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire X__ different terms and conditions of employment
failure to promote failure to accommodate disability
X__ termination of employment X_ retaliation

 

____ other: (please specify)

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

X_ race _____ religion national origin X_ age
X_ color X_ sex ___ disability
Supporting facts:

| believe was discriminated and retaliated based on my race, age, and sex because Brian
Vazquez my comparison was under 21 years old, Caucasian male. He was a Head Cashier under
the same supervisor (Derrick- who was Caucasian Asst. Store Manager) and store management
team and he was treated more favorably than me with similar situations. Brian was not fired/
terminated from his job for the multiple offenses while he was on Final Warning, and he left
Home Depot in October 2017 on his own accord. While, | as the only African American Female,
over the age of 50, and Head Cashier on the Front End was harshly discipline, then co-workers
performing similar tasks, and had similar or worst violations of Major Work Rule Violations of Company
Standards, and not adverse treated with job termination for their action as | experience with my job
termination on July 20" 2017. | unfairly and unequally treatment, and termination from job after
fifteen years of employment (05/2002- 07/2017) with Home Depot as follows:

In November of 2016, Brian in his sworn legal affidavit stated he left $6000 under register, and
was then put on a Final Warning by ASM, Derrick Burpo, [This is clearly a violation and its Major
Work Rule Violation of Company Standards of Performance when he creates a security or loss
of risk], and 5 months later, that same employee left $1,100 cash register money in unsecure and
unlocked locations on March 12 2017 [This is clearly a violation and its Major Work Rule
Violation of Company Standards of Performance when he creates a security or loss of risk], and
he was not discipline with job termination for this second offense within his 6 months’ probation
time period,

3
Case 1:18-cv-02779-RM-KLM Document 1 Filed 10/30/18 USDC Colorado Page 4 of 17

D. STATEMENT OF CLAIM

and then 3 months later, according to his sworn legal affidavit that he breaks a window as viewed
on the CCTV tape in June of 2017 [This is clearly a violation and its Major Work Rule Violation
Company Standards of Performance when he creates a security or loss of risk]. This employee
was not subjected to investigation, counseled, nor discipline with job termination for this third
offense.

As | explained during the investigation about the incident on May 5‘, 2017- that my normal
routine of closing the Front-End down and sending back cash registers (tills) to the vault via the
tube system as in our Head Cashier Roles and Routines Guide and How to manage Front-End
Standards was problematic because | did not have enough tubes to send all of the closing tills
back to vault. | asked the closing ASM, Rene Birtchet for help and assistance but was told that
she could not assistance me to send more tubes or walk with me to collect the money off the
front-end because the store vault was locked. | was not saying not true to the circumstance but
did the best | could with the inadequate training and no set procedures or policy in place on what
to do when the tube system is not working and there are no tubes to collect money from cashiers
to send money back to the vault. Under normal closing routines and when tubes are available
and tube system is working for me to do my job properly where cash tills are placed indie of tubes
and sent back via tube system.

| was not properly trained nor | have received procedures, policies or set processes, or even
written policy guidance on how to respond and address situations where cash drawer register
monies (Tills) need to be sent back to vault when tube system is not working or accessible, and
there are no tubes (the equipment) available needed for me to properly do my job. | also did
not receive specific and proper training on repairing on Front-End equipment’s cash drawers,
scanners, and monitors, software and server issues when the equipment would automatically
freeze and shut down appeared “closed screen”. This happen often at our store.

On February 27" 2017, Head Cashier, Tawni Euler admits to other Head Cashiers in the Head
Cashier Communication binder kept on the Front End that she was the one who left the tube
system at customer service area not being unlocked and unsecured as well as leaving the Self-
Check Out Registers#57 and #56 unlocked and in unsecure areas exposing all the cash drawers
of ones, fives, and tens from both machines to the public exposure. [This is clearly a violation
and its Major Work Rule Violation of Company Standards of Performance when she creates a
security or loss of risk], as discovered and reported to bookkeeping, managers, and other Head
Cashiers by opening Head Cashier, Jill Klapp. Ms. Euler acknowledges that she was the one

who did both of those acts and this incident was not investigated, nor was she counseled, nor
was she formally disciplined for her actions per the absence of this incident in Home Depot
record search. The circumstance of the two following employee were their race and age and
none of the normal processes of reported/ call into AACG in Atlanta for investigation,
counseled, or discipline were applied or followed for them where | was treated differently.

The difference between me being under investigation, and as previously before mention
employees committing similar or the same or worst infractions for Major Work Rule Violations
of Company Standards was race, age, and gender with a male employee. This is a clear violation
of Chapter 7.

4
Case 1:18-cv-02779-RM-KLM Document 1 Filed 10/30/18 USDC Colorado Page 5 of 17

D. STATEMENT OF CLAIM

Regarding retaliation, On June 23” after | being ignored by District HR Team, | reached out to
Carlos Juarez about the retaliation | experienced from ASM, Derrick Burpo when humiliated me
by saying, “You will not suffer any repercussion for leaving the money in garden because mistakes
happens” and explained that in retrospect, Derrick gave me a false security and impression that
he would take care of me and do for me what he did for the other employees who were Caucasian
and younger than | , as well as, in some circumstances a male gender treated more favorably
than myself. This is early observed by the way they were treated as previously outline in an
employee’s sworn legal affidavit of leaving $6000 in November of 2016, and then not sending
back $1,100 on March 12" of 2017, and when Head Cashier, Tawni also failed to secure and lock
two Self-Check-Out machines exposing twice the amount of money from cash drawers 1’s, 5’s,
and 10’s on February 27, 2017. | was expectation the same treatment.

After | was approved to have a set schedule contrary to Derrick Burpo humiliating and forcing me
to accept unfavorable scheduling that would have resulted in my job termination, He then
retaliated and discriminated against me base on race, and age when he gave me a low Job
Performance evaluation and rating compared to my other Head Cashier who were Caucasian and
younger than myself receiving an Excellent Job Performance Rating. | called the Awareness Line
on both incidences and was given Ticket number#218-652-34 to let Home Depot know. | also
sent E-mails to HR representatives, and store managers in February, March, and June of 2017
about my complaints of discrimination prior to my Job termination in July of 2017. Again, the
company had to overturn and reversed ASM- Derrick Burpo’s adverse and unfavorable actions
towards me on my job performance evaluation from low to Exceeding Job Expectations. But
thereafter, remained a hostile work environment between us where | was treated differently
than other Head Cashier associates by being assigned to unimportant and menial work
assignments and the harness of voice and intimidating body language of long stares, and his
month and arms clenched when we have to meet and speak to one another. In employee’s
sworn affidavit, even he had observed and that me being treated differently than other Head
Cashier associates by ASM- Derrick Burpo.

After my employment was terminated, | did call the Awareness line again to report the
discrimination and retaliation actions | experience there based on my race, age, and gender and
| was given ticket Number#126-089-160 and #22697431 to let Home Depot know. But, | did not
receive any call back or follow up from the company regarding this ticket complaint and my
complaint of discrimination and retaliation. Moreover, | called AACG about my job termination,
and | started to explain that other associates in supervisory positions had also left money at a
different store. This associates name is Michelle Mitchell of a different race at the Greenwood
Village Store#1509. Ms. Mitchell shared with me that she also has left cash in the change drawer,
and it was not sent back to the vault the night before leaving it unsecure and unlocked and she
[created security and loss prevention risk and these were Major Work Rule Violation of
Company Standards]. Ms. Mitchell also told her manager about the incident but was not called
into AACG in Atlanta to be investigated, counseled, discipline, or made to write an employee
statement about it. But my conversation about this information was cut short by Investigator-
Ms. Brown who refusing to hear me out. Ms. Brown explained to me that because Michelle was
at a different store in the district under different management team than she can be treated

5
Case 1:18-cv-02779-RM-KLM Document 1 Filed 10/30/18 USDC Colorado Page 6 of 17

D. STATEMENT OF CLAIM

differently from me. This is a clear violation of the company’s self-described policy and public
notice about treating the employees fairly and equally regardless of race, age, and gender. A
difference terms and conditions of employment.

Again, stated previously the Home Depot actions towards me can be easily observed with the
way they treated a Caucasian Male Head Cashier younger of 18 of age, Brian for similar patterns
of behavior where he created security and loss prevention risk and with 3 violations of the Major
Work Rule Violation of Company Standards during his 6 months’ probation. Another associate,
Melissa who is Caucasian and younger than myself on June 24" of 2017 was observed by myself,
other cashiers, and managers on duty who is not authorized or trained to be an acting “Head
Cashier” proceeding to close down the entire Front-End registers by removing cash money from
the registers drawers using Adilene Hinojosa’s password, and other Head Cashiers’ passwords
to access the money alone with no supervision [this is a Major Work Rule Violation of Company
Standards] and this assignment of her unauthorized and acting as Head Cashiers puts her ina
work position of risk and creating security or loss prevention risk causing harm to herself and
the company .

Again, there were other Head Cashiers who had left monies and cash tills in Self-Check unlocked
and unsecured as witnessed by opening Head Cashier Maria Rojas, Jill Klapp, and the
bookkeeping staff but never reported them to AACG for review or take actions, and in equipment
that did not work/freeze-up and malfunction similar to what | experienced happening on my shift
often and from my findings and well as shown in the legally sworn affidavits obtained that there
is observed proximate cause which is specifically related to the results imposing liability on
Assistance Store Manager, Derrick Burpo. Moreover, when | spoke up about Derrick Burpo
treating me differently HR representatives based on race, age, gender, | was then purposely
securitized, and investigated in every action/behavior | did on the front end by AACG, while
others committed the same violations or even worst violations were not retaliated or disciplined
or securitized.

Moreover, I and another African American supervisor, Victor Lane, were treated differently by
company in our unfairly and unequally disciplined and terminated for similar offenses as like
Brian Vasquez and Don Kacirzk case. Victor Lane is relevant witness adding to a larger scope
of civil rights violation under Title VII and class action. His information adds to the resulting
with merit of another African American supervisor at the same store#1509 was disadvantaged in
discipline treatment by the company like me and was not provided the same privileges and favor
in multiple opportunities as the group of Caucasian and other associates received when they
committed Major Work Rule Violations at the same store under the same management team.

Below is a list of witnesses including but not limited to the following:

Brian Vazquez (my comparator)-

Head Cashiers-Jill Klapp -

Don Kacirek

Maria Rojas —work worked with me as Head Cashier during my time at sote#1509 and
then transferred to store#1526 (720-524-2480)

PWNP
Case 1:18-cv-02779-RM-KLM Document 1 Filed 10/30/18 USDC Colorado Page 7 of 17

D. STATEMENT OF CLAIM

Michelle Mitchell-the Front-End supervisor at Store#1509 (303-799-9071)
Front-End Supervisor Adriana Ruvicaba-Jaime

CO- Store Manager Rosie Whitney and Assistance Store Manager Renee
Store Manager Gautam Wadhwa -

Cindy Orr (720-270-4355) from Compu

10. Adilene Hinojosa’s

11. Victor Lane

OANA

Home Depot unlawful actions were intentional, willful, malicious done with reckless disregard to
my right to be free of employment discrimination based on race, age, sex, and retaliation.

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

X_ Yes (You must attach a copy of the administrative charge to this complaint)

No

Have you received a notice of right to sue? (check one)
X__ Yes (You must attach a copy of the notice of right to sue to this complaint)

No

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “FE. REQUEST

FOR RELIEF.” Damages to be determine at trial as well as including but not
limited to the following:

1. For Reinstatement of Job

2. For Back pay and lost wages and all other compensation and benefits denied
or lost.

3. For Compensatory Damages

4. For Punitive Damages
Case 1:18-cv-02779-RM-KLM Document1 Filed 10/30/18 USDC Colorado Page 8 of 17

E. REQUEST FOR RELIEF

5. For Liquidated Damages

6. For interest on lost wages, compensation, and damages, including pre- and

post-judgment interest and an upward adjustment for inflation
7. For the employer to stop any discriminatory practices discriminatory
8. For the employer to take steps to prevent this unlawful acts in the future.

9. For recovery of reasonable attorneys’ fees, expert witness fees, court cost,
and costs of suit. For such other and further relief as this Court deems

proper.

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

   

S signature

19 [PLE

(Date)

(Form Revised December 2017)
.. Case 1:18-cv-02779-RM-KLM Document 1 Filed 10/30/18 USDC Colorado Page 9 of 17

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Denver Field Office
303 East 17" Avenue, Suite 410
Denver, CO 80203
(303) 866-1300
TTY (303) 866-1950
FAX (303) 866-1085
1-800-669-4000

 

Cindy M. Henderson
4822 Xanthia Street
Apt 101

Denver, CO 80238

Subject: Dismissal of Charge
Dear Ms. Henderson,

This is to advise that we have made the determination to dismiss your charge of
employment discrimination (EEOC Charge No. 541-2018-00183) against HOME DEPOT 1532
STAPLETON. Our assessment of the charge included careful consideration of all the
information offered both by you and the employer.

Our review of your charge indicates that it is very unlikely that further investigation will
yield sufficient evidence to establish a violation of the laws that we enforce. The available
evidence does not support your assertion that your employment experiences, including your
discharge, were the result of discriminatory disciplinary standards/policies/treatment. As a
result, this evidence does not support a conclusion that your sex-female, race-Black, age-53, and
in retaliation for participating in a protected activity was a factor in-your experiences.
Accordingly, we decline to take further action on the subject charge. The enclosed Dismissal
and Notice of Rights represents a final determination by the U.S. Equal Employment
Opportunity Commission (EEOC) and describes your right to pursue this matter by filing a
lawsuit within 90 days of receipt of the notice. If you fail to file a lawsuit within the statutory
90-day period, your right to sue in federal court will expire and cannot be restored by the EEOC.

We hope that this information is helpful to you.

Sincerely,

   

AUG 0 4 2018

Date ALEJANDRA TH
Equal Oppo nvestigator
(303) 866-1360

 

Enclosures: Notice of Right to Sue
_ Case 1:18-cv-02779-RM-KLM Documenti1 Filed 10/30/18 USDC Colorado Page 10 of 17

Enclosure with EEOC Form 161 (11/09)
INFORMATION RELATED TO FILING SUIT UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law . If you also plan to sue claiming violations of
State law, please be aware that time limits and other provisions of State law may be shorter or more limited than those described
below.)

PRIVATE SUIT RIGHTS —

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA), the Genetic Information Nondiscrimination
Act (GINA), or the Age Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within 90 days of the
date you receive this Notice. Therefore, you should keep a record of this date. Once this 90- day period is over, your right to
sue based on the charge referred to in this Notice will be lost. If you intend to consult an attorney, you should do so promptly.
Give your attorney a copy of this Notice, and its envelope, and tell him or her the date you received it. Furthermore, in order to
avoid any question that you did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this
Notice was mailed to you (as indicated where the Notice is signed) or the date of the postmark, if iater. Your lawsuit may be
filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate State court is the general civil trial
court.) Whether you file in Federal or State court is a matter for you to decide after talking to your attomey. Filing this Notice is
not enough. You must file a "complaint" that contains a short statement of the facts of your case which shows that you are
entitled to relief. Your suit may include any matter alleged in the charge or, to the extent permitted by court decisions, matters
like or related to the matters alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice
occurred, but in some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from the office of
the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or make legal strategy
decisions for you.

PRIVATE SUIT RIGHTS — Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back pay due
for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For example, if you were
underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit before 7/1/10 -- not 12/1/10 -- in order
to recover unpaid wages due for July 2008. This time limit for filing an EPA suit is separate from the 90-day filing period under
Title VII, the ADA, GINA or the ADEA referred to above. Therefore, if you also plan to sue under Title VII, the ADA, GINA or
the ADEA, in addition to suing on the EPA claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year
EPA back pay recovery period.

ATTORNEY REPRESENTATION -— Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction in your
case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be made to the U.S.
District Court in the form and manner it requires (you should be prepared to explain in detail your efforts to retain an attorney).
Requests should be made well before the end of the 90-day period mentioned above, because such requests do not relieve you of
the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE — All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to inspect or
obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide your charge number
(as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files are kept for at least 6 months
after our last action on the case. Therefore, if you file suit and want to review the charge file, please make your review request
within 6 months of this Notice. (Before filing suit, any request should be made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
, Case 1:18-cv-02779-RM-KLM Document1 Filed 10/30/18 USDC Colorado Page 11 of 17

EEOC Form 161 (1/08}

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

To: Cindy M. Henderson From: Denver Field Office
4822 Xanthia Street 303 East 17th Avenue
A Suite 410
pt 101 Denver, CO 80203

Denver, CO 80238

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR § 1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
CHRISTOPHER Padilla,
541-2018-00183 Supervisory Investigator (303) 866-1336

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans with Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged discrimination to file your
charge.

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the information
obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with the statutes. No finding is
made as to anv other issues that miaht be construed as havina been raised bv this charae.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge

Kk) OOOO

LIU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will
send you. You may file a lawsuit against the respondent(s) under federai law based on this charge in federal or state
court. Your lawsuit must be filed WITHIN 90 DAYS from your receipt of this Notice; or your right to sue based on
this charge will be lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of
the alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2
years (3 years) before you file suit may not be collectible.

  

AUG 0 4 2018

 

Enclosure(s) (Date Mailed)

cc: HOME DEPOT 1532 STAPLETON
Case 1:18-cv-02779-RM-KLM Document1 Filed 10/30/18 USDC Colorado Page 12 of 17

EEOC Form 5 ‘11/09)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974 See enclosed Privacy Act [ ] FEPA
Statement and other information before completing this form.
EEOC 541-2018-00183
Colorado Civil Rights Division and EEOC
State or local Agency, if any
Name (indicate Mr, Ms Mrs) Home Phone /finc! Area Cod Date of Birth
Ms. Cindy M. Henderson (720) 318-8785 64
Street Address City, State and ZIP Cade & Np ~.
4822 Xanthia Street, Apt 101, Denver, CO 80238 “Coy. Y Up S&S
a
Wn Up
Named ts the Employer, Labor Organization. Employment Agency, Apprenticeship Committee, or State or Local Government Anentf Ap Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)
Name No Employees Mambers Phone No {includes Cade)
HOME DEPOT 1532 STAPLETON 500 or More (303) 320-3738
Street Address City, State and ZIP Code

3870 Quebec Street, Denver, CO 80207

 

 

 

 

 

Name No Employees Mambers Phone No (inciude Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Chec& appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR SEX [| RELIGION [| NATIONAL ORIGIN 05-05-2017 07-20-2017
RETALIATION AGE [| DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet{s)):
| was employed as a head cashier since May 4, 2002. Throughout my tenure, | had not been disciplined until
June 14, 2017, following an incident that occurred on May 5, 2017, when | left money in a bucket overnight. |
was written up with a final warning even after | was told by the General Manager on May 6, 2017, that | would
not have a problem. On June 23, 2017, | filed a complaint with HR stating | felt like | was being singled out
because of my race-Black, sex-female and age-53. On July 1, 2017, | left money in the cash register again
because the register was not working properly and could not get the money out before | left for the day. |
informed the Manager of Hardware about the problem, yet | was discharged on July 20, 2017 for leaving money
in the cash register. | know of other non-Black males and non-Black females head cashiers who are all in their
20's and have had also left money it the cash register without adverse action against them.

| believe | have been discriminated against because of my sex-Black, sex-female in violation of Title VII of the
Civil Rights Act of 1964 (Title VII), as amended and in retaliation for participating in a protected activity and
because of my age, in violation of the Age - 53 Discrimination in Employment Act of 1967 (ADEA), as amended
and in retaliation for participating in a protected activity.

 

 

f want this charge filed with both the EEOC and the State or local Agency. if any | NOTARY - When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will

cooperate fully with them in the processing of my charge in accordance with their
procedures | swear or affirm that | have read the above charge and that it is true to

 

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief
SIGNATURE OF COIMPLAINANT

/ , j SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
ube] Wy Aaolt [bark ig seo} iron ony year
iad ~

Cate } Onarging Party Signature

 

 

 
Case 1:18-cv-02779-RM-KLM Document1 Filed 10/30/18 USDC Colorado Page 13 of 17

CP Enctosure with EEQC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. FORM NumsBer/TitLe/DaTe. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U S.C. 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

Notice OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge Under Section 704(a) of Title VII, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
Case 1:18-cv-02779-RM-KLM Document1 Filed 10/30/18 USDC Colorado Page 14 of 17

 

 

 

EEOC FORM 131 (11/09) U.S. Equal Employment Opportunity Commission
PERSON FILING CHARGE
Julie Wistedt Cindy M. Henderson
ule vwiste
EEO Compliance Manager THIS FERSON (check one or both)
HOME DEPOT [x | Claims To Be Aggrieved
PAC Mountain Desert “i
2455 Paces Ferry Road NW [| ts Filing on Behalf of Other(s)
[|__ Atlanta, GA 30339 _| [EEOC CHARGE NO.
541-2018-00183

 

 

NOTICE OF CHARGE OF DISCRIMINATION

(See the enclosed for additional information)
This is notice that a charge of employment discrimination has been filed against your organization under:
Title VII of the Civil Rights Act (Title VI!) [| The Equal Pay Act (EPA) [| The Americans with Disabilities Act (ADA)

The Age Discrimination in Employment Act (ADEA) [| The Genetic Information Nondiscrimination Act (GINA)

The boxes checked below apply to our handling of this charge:
1. No action is required by you at this time.

2. [| Please call the EEOC Representative listed below concerning the further handling of this charge.

3. [J Please provide by a statement of your position on the issues covered by this charge, with copies of any supporting documentation to the EEOC
Representative listed below. Your response will be placed in the file and considered as we investigate the charge. A prompt response to this
request will make it easier to conclude our investigation.

4. [| Please respond fully by to the enclosed request for information and send your response to the EEOC Representative listed below. Your
response will be placed in the file and considered as we investigate the charge. A prompt response to this request will make it easier to
conclude our investigation.

[| EEOC has a Mediation program that gives parties an opportunity to resolve the issues of a charge without extensive investigation or
expenditure of resources. If you would like to participate, please say so on the enclosed form and respond by
to

If you DO NOT wish to try Mediation, you must respond to any request(s) made above by the date(s) specified there.

 

For further inquiry on this matter, please use the charge number shown above. Your position statement, your response to our request for information,
or any inquiry you may have should be directed to:

 

Holly Romero, Denver Field Office
Enforcement Supervisor 303 East 17th Avenue
EEOC Representative Suite 410
Telephone (303) 866-1308 Denver, CO 80203

Fax: (303) 866-1085

 

Enclosure(s): [| Copy of Charge

 

CIRCUMSTANCES OF ALLEGED DISCRIMINATION

[x] Race [ Color [x] Sex [| Religion [] Nationai Origin [x] Age [ | Disability [x] Retaliation [] Genetic Information [ ] Other

ISSUES: Discharge

DATE(S) (on or about): EARLIEST: 05-05-2017 LATEST: 07-20-2017

 

 

Date Name / Title of Authorized Official Alera

Digitally signed by Alejandra Hargu
ej a Nn f a ON: cn=Alejandra Harguth, o=EEOC|
usEnforcement,

Eliza beth Cadle, District Director ematl=alejandra.harguth@eeoc.gov|
November 16, 2017 H a rg uth _ bate 2017.12.07 14 44°51 -07°00'

 

 

 

 
» Case 1:18-cv-02779-RM-KLM Document1 Filed 10/30/18 USDC Colorado Page 15 of 17

Enclosure with EEOC
Form 131 (11/09)

INFORMATION ON CHARGES OF DISCRIMINATION
EEOC RULES AND REGULATIONS

Section 1601.15 of EEOC's regulations provides that persons or organizations charged with employment
discrimination may submit a statement of position or evidence regarding the issues covered by this charge.

EEOC's recordkeeping and reporting requirements are found at Title 29, Code of Federal Regulations (29 CFR):
29 CFR Part 1602 (see particularly Sec. 1602.14 below) for Title VII and the ADA; 29 CFR Part 1620 for the EPA;
and 29 CFR Part 1627, for the ADEA. These regulations generally require respondents to preserve payroll and
personnel records relevant to a charge of discrimination until disposition of the charge or litigation relating to the
charge. (For ADEA charges, this notice is the written requirement described in Part 1627, Sec. 1627.3(b)(3),
.4(a)(2) or .5(c), for respondents to preserve records relevant to the charge — the records to be retained, and for
how long, are as described in Sec. 1602.14, as set out below). Parts 1602, 1620 and 1627 also prescribe record
retention periods — generally, three years for basic payroll records and one year for personnel records.

Questions about retention periods and the types of records to be retained should be resolved by referring to the
regulations.

Section 1602.14 Preservation of records made or kept. .... Where a charge ... has been filed, or an action
brought by the Commission or the Attorney General, against an employer under Title VII or the ADA, the
respondent ... shall preserve all personnel records relevant to the charge or the action until final disposition of the
charge or action. The term personnel records relevant to the charge, for example, would include personnel or
employment records relating to the aggrieved person and to all other aggrieved employees holding positions
similar to that held or sought by the aggrieved person and application forms or test papers completed by an
unsuccessful applicant and by all other candidates or the same position as that for which the aggrieved person
applied and was rejected. The date of final disposition of the charge or the action means the date of expiration of
the statutory period within which the aggrieved person may bring [a lawsuit} or, where an action is brought
against an employer either by the aggrieved person, the Commission, or the Attorney General, the date on which
such litigation is terminated.

NOTICE OF NON-RETALIATION REQUIREMENTS

Section 704(a) of Title VII, Section 207(f) of GINA, Section 4(d) of the ADEA, and Section 503(a) of the ADA
provide that it is an unlawful employment practice for an employer to discriminate against present or former
employees or job applicants, for an employment agency to discriminate against any individual, or for a union to
discriminate against its members or applicants for membership, because they have opposed any practice made
an unlawful employment practice by the statutes, or because they have made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hearing under the statutes. The Equal Pay Act
contains similar provisions. Additionally, Section 503(b) of the ADA prohibits coercion, intimidation, threats, or
interference with anyone because they have exercised or enjoyed, or aided or encouraged others in their
exercise or enjoyment, of rights under the Act.

Persons filing charges of discrimination are advised of these Non-Retaliation Requirements and are instructed to
notify EEOC if any attempt at retaliation is made. Please note that the Civil Rights Act of 1991 provides
substantial additional monetary provisions to remedy instances of retaliation or other discrimination, including, for
example, to remedy the emotional harm caused by on-the-job harassment.

NOTICE REGARDING REPRESENTATION BY ATTORNEYS
Although you do not have to be represented by an attorney while we handle this charge, you have a right, and

may wish to retain an attorney to represent you. !f you do retain an attorney, please give us your attorney's
name, address and phone number, and ask your attorney to write us confirming such representation.
_Case 1:18-cv-02779-RM-KLM Document1 Filed 10/30/18 USDC Colorado Page 16 of 17

EEOC Form 212-A (3/98)

 

U.S. Equal Employment Opportunity Commission

 

 

TO: Colorado Civil Rights Division Date December 8, 2017
1560 Broadway Street EEOC Charge No.
Suite 1050 541-2018-00183
Denver, CO 80202
FEPA Charge No.
CHARGE TRANSMITTAL
SUBJECT:
Cindy M. Henderson v. HOME DEPOT 1532 STAPLETON
Charging Party Respondent
Transmitted herewith is a charge of employment discrimination initially received by the:
EEOC | on Nov 16, 2017
Name of FEPA Date of Receipt

Pursuant to the worksharing agreement, this charge is to be initially investigated by the EEOC.
[| Pursuant to the worksharing agreement, this charge is to be initially investigated by the FEPA.
[ The worksharing agreement does not determine which agency is to initially investigate the charge.

[|] EEOC requests a waiver [| FEPA waives

[ No waiver requested [| FEPA will investigate the charge initially

Please complete the bottom portion of this form to acknowledge the receipt of the charge
and, where appropriate, to indicate whether the Agency will initially investigate the charge.

 

Digitally signed by Ale,andra Harguth

 

 

 

 

Typed Name and Title of EEOC or FEPA Official ignature/Initials Div encAlgandra Haryuth, e=EEG, oueEnforcement
Elizabeth Cadle, District Director Mejandéa Harguth errand haguhaeac gv U5
Cindy M. Henderson V. HOME DEPOT 1532 STAPLETON
Charging Party Respondent

TO WHOM IT MAY CONCERN:
[] This will acknowledge receipt of the referenced charge and indicate this Agency's intention to initially investigate the charge.
[] This will acknowledge receipt of the referenced charge and indicate this Agency's intention not to initially investigate the charge.

[] This will acknowledge receipt of the referenced charge and request a waiver of initial investigation by the receiving agency

This will acknowledge receipt of the referenced charge and indicate this Agency's intention to dismiss/close/not docket the charge for the
following reasons:

 

 

 

Typed Name and Title of EEOC or FEPA Official Signature/Initials
Aubrey Elenis, Director
TO: Denver Field Office Date December 8, 2017
303 East 17th Avenue EEOC Charge No.
Suite 410 §41-2018-00183

Denver, CO 80203 FEPA Charge No.

 

 

 
_ ,Case 1:18-cv-02779-RM-KLM Document1 Filed 10/30/18 USDC Colorado Page 17 of 17

Charge No: 541-2018-00183C

Charging Party: Henderson, Cindy

Respondent: HOME DEPOT 1532 STAPLETON
Subject: intake notes - DI at intake

Created By: HARGUTH, ALEJANDRA

Date: Nov 16, 2017
Note: Interviewed, counseled, discussed intake checklist, brochure, and elements of proof with CP.

Counseled CP

about strengths and weakness of the charge and informed PCHP charges
DOH May 4, 2002 - lead cashier

DOD July 20, 2017

CP was employed as a head cashier w/ R since 2002. On May 5, 2017, CP left $ in the cash drawer over
night and was disciplined with a written final warning even after she was told by the GM that it would not
be a problem. CP filed a complaint with HR because CP believed she was placed on a final written
warning because of her age - 53, race-black and sex-female. On July 1, 2017, CP states she left $ in the
drawer again and was terminated.

CP compares herself to another white male head cashier in his early 20's who also had an incident where
$ was left in a drawer and was disciplined with a final warning on or about 11/2016. CP states that the
same male younger head cashier again left $ in the drawer in 5/2017 and was not terminated, but instead
left for another job shortly after the second incident.

CP reached out to Carlos Juarez from HR on June 23, 2017 and filed a complaint becuase CP felt she
was being singled out for her race-Black, age- 53 and sex-female. CP stated an investigation was not
conducted.

CP also states that two other white females in their early 20's also left $ in the drawer and were never
disciplined- this happened once.

Out of 8 head cahiers all are white except CP who is Black, 2 males/6 females, 3 over the age of 40 (two
of which are in their 50's). The older employees did not have any problems or issues.
